 


109 HR 1864 IH: Administrative Law Judges Retirement Act of 2005
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1864 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Wynn introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To provide for enhanced retirement benefits for administrative law judges. 
 
 
1.Short title; references 
(a)Short titleThis Act may be cited as the Administrative Law Judges Retirement Act of 2005. 
(b)ReferencesWhenever in this Act an amendment is expressed in terms of an amendment to a section or other provision, the reference shall be considered to be made to a section or other provision of title 5, United States Code. 
2.Provisions relating to the civil service retirement system 
(a)DefinitionSection 8331 is amended— 
(1)in paragraph (28), by striking and at the end; 
(2)in the first paragraph (29), by striking the period and inserting a semicolon; 
(3)in the second paragraph (29)— 
(A)by striking (29) and inserting (30); and 
(B)by striking the period and inserting ; and; and 
(4)by adding at the end the following: 
 
(31)administrative law judge means an administrative law judge appointed under section 3105 or a similar prior provision of law.. 
(b)Deductions, contributions, and depositsSection 8334 is amended— 
(1)in subsection (a)(1)(A), by striking or nuclear materials courier, and inserting nuclear materials courier, or administrative law judge,; 
(2)in subsection (a)(1)(B)— 
(A)in the first sentence of clause (i), by striking clause (ii), and inserting clause (ii) or (iii),; and 
(B)by adding after clause (ii) the following: 
 
(iii)In the case of an administrative law judge, the amount to be contributed under this subparagraph shall (instead of the amount described in clause (i)) be equal to the amount derived by multiplying the administrative law judge’s basic pay by the percentage that is 1 percentage point less than the percentage applicable under subsection (c).; and  
(3)in subsection (c), by adding after the item relating to a nuclear materials courier the following: 
 
  
 
    
 
“Administrative law judge5June 11, 1947, to June 30, 1948. 
  6July 1, 1948, to October 31, 1956. 
  6.5November 1, 1956, to December 31, 1969. 
  7January 1, 1970, to December 31, 1998. 
  7.25January 1, 1999, to December 31, 1999. 
  7.4January 1, 2000, to December 31, 2000. 
  7January 1, 2001, to (but not including) the effective date of the Administrative Law Judges Retirement Act of 2005. 
  8The effective date of the Administrative Law Judges Retirement Act of 2005 and thereafter.. 
(c)Immediate retirementSection 8336 is amended by adding at the end the following: 
 
(q)An administrative law judge who is separated from the service after completing 10 years of service as an administrative law judge and becoming 55 years of age is entitled to an annuity. An administrative law judge who is separated from the service voluntarily after completing 10 years of service as an administrative law judge but before becoming 55 years of age is entitled to a reduced annuity. An administrative law judge is entitled to an annuity if such judge would be entitled to an annuity under subsection (d) if such subsection were applied by substituting 5 for 25 years of service or after becoming 50 years of age and completing 20, and the reference to removal for cause on charges of misconduct or delinquency in paragraph (1) thereof were considered to refer to a removal under section 1215, 7521, or 7532.. 
(d)Computation of annuitySection 8339 is amended— 
(1)in subsection (f), by striking (r), and (s) and inserting (r), (s), and (v); 
(2)in the first sentence of subsection (h), by striking subsections (a), (b), (d)(5), and (f) and all that follows through (h), (j), or (o) of this title and inserting subsections (a), (b), (d)(5), (f), and (v) for an employee retiring under subsection (d), (h), (j), or (o), or the second sentence of subsection (q), of section 8336; 
(3)in subsection (i), by striking (r), or (s) and inserting (r), (s), or (v); and 
(4)by adding at the end the following: 
 
(v)The annuity of an employee retiring under section 8336(q) is computed under such provisions of this section as would (but for this subsection) otherwise apply, except that, with respect to such employee’s— 
(1)service as an administrative law judge, and 
(2)military service not exceeding 5 years,such employee’s annuity is computed by multiplying 21/2 percent of such employee’s average pay by the years of that service.. 
(e)Technical and conforming amendments 
(1)Sections 8337(a) and 8339(g) are amended by striking or (s) each place it appears and inserting (s), or (v). 
(2)Subsections (j), (k)(1), (l), and (m) of section 8339, subsections (b)(1) and (d) of section 8341, section 8343a(c), and section 8344(a)(A) are amended by striking and (s) each place it appears and inserting (s), and (v). 
(3)Subsections (j)(3) (in the third sentence before the sentence containing subparagraph (A)), (j)(5)(C)(iii), and (k)(2)(C) of section 8339 are amended by striking and (r) and inserting (r), and (v).  
(4)Section 8335(a) is amended by striking 8331(29)(A) and inserting 8331(30)(A).  
3.Provisions relating to the Federal employees’ retirement system 
(a)DefinitionSection 8401 is amended— 
(1)in paragraph (34), by striking and at the end; 
(2)in paragraph (35), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(36)administrative law judge means an administrative law judge appointed under section 3105 or a similar prior provision of law.. 
(b)Immediate retirementSection 8412 is amended by adding at the end the following: 
 
(i)An administrative law judge who is separated from the service after completing 10 years of service as an administrative law judge and becoming 55 years of age is entitled to an annuity.. 
(c)Early retirementSection 8414 is amended by adding at the end the following: 
 
(e)An administrative law judge who is separated from the service voluntarily after completing 10 years of service as an administrative law judge but before becoming 55 years of age is entitled to a reduced annuity. An administrative law judge is entitled to an annuity if such judge would be entitled to an annuity under subsection (b) if such subsection were applied by substituting 5 years of service for 25 years of service, or after becoming 50 years of age and completing 20 years of service,, and the reference to removal for cause on charges of misconduct or delinquency in paragraph (1)(A) thereof were considered to refer to a removal under section 1215, 7521, or 7532.. 
(d)Computation of annuitySection 8415 is amended— 
(1)in subsection (h)(2), by striking or air traffic controller. and inserting air traffic controller, or administrative law judge (with respect to any service as to which the percentage set forth in the first sentence of subsection (n) applies).; and 
(2)by adding at the end the following: 
 
(n)The annuity of an employee retiring under section 8412(i) or 8414(e) is computed under such provisions of this section as would (but for this subsection) otherwise apply, except that, with respect to such employee’s— 
(1)service as an administrative law judge, and 
(2)military service not exceeding 5 years,such employee’s annuity is computed by multiplying 17/10 percent of such employee’s average pay by the years of that service. The annuity computed under this section for an employee retiring under the first sentence of section 8414(e) is reduced by 1/6 of 1 percent for each full month the employee is under 55 years of age at the date of separation.. 
(e)Deductions from paySection 8422(a)(3) is amended by adding after the item relating to a nuclear materials courier the following: 
 
  
 
    
 
“Administrative law judge7January 1, 1987, to December 31, 1998. 
  7.25January 1, 1999, to December 31, 1999. 
  7.4January 1, 2000, to December 31, 2000. 
  7January 1, 2001, to (but not including) the effective date of the Administrative Law Judges Retirement Act of 2005. 
  8The effective date of the Administrative Law Judges Retirement Act of 2005 and thereafter.. 
(f)Government contributionsSection 8423 is amended— 
(1)in subsection (a)(1)(B)(i), by striking and employees under sections 302 and 303 of the Central Intelligence Agency Retirement Act, multiplied by and inserting employees under sections 302 and 303 of the Central Intelligence Agency Retirement Act, and administrative law judges, multiplied by; 
(2)by amending paragraph (2) of subsection (a) to read as follows: 
 
(2)In determining any normal-cost percentage to be applied under this subsection— 
(A)amounts provided for under section 8422 shall be taken into account; and 
(B)amounts provided by or for administrative law judges under subchapter III of chapter 83 (including sections 8334 and 8348, and whether provided before, on, or after the effective date of this subparagraph) shall, to the extent they exceed the normal cost of the benefits which are (i) provided for under subchapter III of chapter 83, and (ii) attributable to service performed as an administrative law judge (within the meaning of such subchapter), be taken into account as if they had been provided by or for administrative law judges under this chapter.; and 
(3)in subsection (a)(3)(A), by inserting administrative law judges, after military reserve technicians, each place it appears. 
4.Effective date; applicability 
(a)Effective dateThis Act and the amendments made by this Act shall take effect as of the first day of the first pay period beginning on or after the date of the enactment of this Act. 
(b)ApplicabilityNothing in this Act shall be considered to apply with respect to any annuity entitlement to which is based on a separation from service occurring before the effective date of this Act. 
 
